DETAILED ACTION

Notice of Pre-AlA or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .






2.	The Amendment filed on September 30, 2021, has been entered. 





3.	Applicant’s representative Mr. Chirnomas telephonically elected SEQ ID NOs: 1, 3 and 5 for examination on the merits on November 30, 2021.


Claim Disposition

4.	Claims 8-17 have been added. Claims 1-17 are pending and are under examination.





Claim Objection

5.	Claims 1, 3, 6, 10, 12 and 16 are objected to for the following informalities:
 For clarity and precision of claim language it is suggested that claim 1 is amended to read, “A transformant of a Corynebacterium that is obtained by introducing, into the Corynebacterium, at least one gene selected from the group consisting of: (1) a decarboxylase gene ubiD of Lactobacillus rhamnosus, and (2) an ortholog of the gene in (1) in at least one of the genus: Lactobacillus, [[the genus]] Bacillus, [[the genus]] Enterobacter, [[the genus]] Escherichia, [[the genus]] Paenibacillus, [[the genus]] Citrobacter, or [[the genus]] Pantoea[[;]], wherein mutations are introduced into a catechol 1,2-dioxygenase gene catA, and a protocatechuic acid dehydrogenase gene pcaHG in the Corynebacterium, and wherein functions of enzymes encoded by these two genes catA and pcaHG are degraded or lost”. See also claim 10 with similar language.
For clarity and precision of claim language it is suggested that claim 3 is amended to read, “The transformant of claim 1, further comprising introduction of: (i) a gene that encodes an enzyme having 3- deoxy-D-arabino-heptulosonate-7-phosphate activity [[is additionally introduced]], (ii) a gene that encodes an enzyme having 3-dehydroquinate synthase activity,[[ is additionally introduced]] or (iii) both a gene that encodes an enzyme having 3- deoxy-D-arabino-heptulosonate-7-phosphate activity and a gene that encodes an enzyme having 3-dehydroquinate synthase activity [[ are additionally introduced]]”. See also claim 12 with similar language.
of claim 1 in a reaction solution in which [[at least one of factors necessary]] X is removed, or in a reaction solution under reducing conditions; and collecting catechol in a reaction solution”. See also 16 with similar language.
Appropriate correction is required.




 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AlA the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention as amended is directed to “a transformant of Corynebacterium”, and the art recognizes that Corynebacterium is a large genus (over 900 species). The invention sets forth that the transformant is obtained by introducing into the Corynebacterium at least one gene selected from the group consisting of: gene in (1) and (2) an ortholog of the gene in (1) from 7 relatively large genus such as Escherichia (with over 700 strains). In addition, the claimed invention is directed to several mutations that are introduced and functions of enzymes that are degraded or lost. The claimed invention as set forth in claim 1 is not adequately described because no specific bacterium is claimed. It is noted that instant specification describes C. glutamicum as being transformed, however, claim 1 is not limited to that, and encompasses a broad variable genus. Claim 8 recites a limited set of organism, however, not representative of the large variable genus set forth in claim 1. Further, the invention of claim 1 encompasses any gene, because the art recognizes that several different genes can encode the same protein. There are no indications in the claims as to what mutations or enzyme functions are intended; and what ortholog? No correlation is made between structure and function. Note that claim 10 has similar language as claim 1, thus the same issues apply. Claim 3 is directed to further genes that are 
As claimed the transformant comprises several genes that encode enzymes with activity, however, no structure function correlation is made, the claimed invention is not adequately described. The claims recite that the enzyme has 85% sequence identity to 21 structures which included fragments which demonstrates the enormous amount of variability and lack of adequate written description. Furthermore the claimed invention is directed to methods that are not adequately described for the same aforementioned reasons. In addition, the claimed invention is directed to a large genus of host cells that could possess the ortholog gene.
The claimed invention is overly broad and not adequately described as to a specific bacterium, mutations in the bacterium and products expressed by the bacterium. Claim 1 is devoid of a structure for the gene that encodes the recited enzymes,  no correlation is made between structure and function, since no specific embodiment is provided. The dependent claims hereto are included because they do not rectify all the missing information.
The Court of Appeals for the Federal Circuit has recently held that a “written description of an invention involving a chemical genus, like a description of a chemical 
Furthermore, the ‘written description’ requirement.., serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed. The descriptive text needed to meet these requirements varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence." Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed. Cir. 2005). The purpose of the written description requirement "is to ensure that the scope of the right to exclude ... does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification." Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345-46 (Fed. Cir. 2000). The goal of the written description requirement is "to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4 (CCPA 1977) "A disclosure in an 
Additionally, Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description’ inquiry, whatever is now claimed’ (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-Cath at page 1116). The skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides, and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993).
The claims are read in light of the specification, however, the limitations of the specification cannot be read into the claims, and the claims as presented are not adequately described. The claimed invention is overly broad and encompasses a large variable genus of host cells, proteins and genes. The specification fails to provide any additional representative species of the claimed genus to show that applicant was in possession of the claimed genus. A representative number of species means that the species which are adequately described are representative of the entire genus.

Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. Therefore, for all these reasons the specification lacks adequate written description conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.
 




Response to Arguments

7.	Applicant’s comments have been considered in full. Withdrawn objections/rejections will not be discussed herein because applicant’s comments are moot. Note that the rejection under 112, first paragraph remains for the reasons set 
Applicant traverses the rejection indicating that claim 1 has been amended and that the genes are common to Corynebacterium and are known. This argument is not persuasive because the claimed invention as set forth in, for example claim 1, requires modifications (mutations introduced in catA and pcaHG genes) that are not defined and which translates into altered activity in the expression products. Moreover, the claimed invention encompasses a large variable genus of structures and organisms. Therefore, the rejection remains and is final.






Conclusion

8.	No claims are presently allowable.



9.	Applicant’s amendment necessitated the new/modified ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 




10.	Applicant’s amendment necessitated the new/modified ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.




Center (EBC) at 866-217-9197 (toll-free). 

/HOPE A ROBINSON/Primary Examiner, Art Unit 1652